Case 6:18-cr-00016-RWS-KNM Document 184 Filed 11/01/18 Page 1 of 1 PageID #: 2097



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION


  UNITED STATES OF AMERICA                       §
     .
  Vs.                                            §          CRIM. ACTION NO. 6:18CR16

  HEON JONG YOO                                  §

                                             ORDER

         The Court, sua sponte, enters this Order of Continuance. This case is presently set for a

  pretrial conference on November 5, 2018. The Court orders that the pretrial conference be reset

  for November 9, 2018 at 10:00 a.m in Texarkana, Texas.

         It is so ORDERED.

         SIGNED this 1st day of November, 2018.



                                                          ____________________________________
                                                          ROBERT W. SCHROEDER III
                                                          UNITED STATES DISTRICT JUDGE
